Lumpkin, C. J.
Upon what ground can this writ of error he sustained \
The charges given by the Court are quite as favorable as the plaintiff could ask. Indeed, some of them verge on the very extreme boundary of legal propriety : so much so, that had the verdict been the other way, we should have found much more difficulty in sustaining the judgment.
Then, as to the verdict being contrary to evidence, and the preponderance of the testimony, and against the charge of the Court, — what have we to do with this ? The Court below, not being asked to review these questions on a motion for a new trial, has pronounced no decision. Of course we will not. The Superior Courts, be it remembered, are vested with original jurisdiction — we of appellate only. In any view of the facts of this case, we are not disposed to disturb the finding. It may be that the fifty thousand dollars in Confederate money, received in payment for the exchange of places in Augusta and Hewnan, had something to do with this litigation, though it cannot affect the law of the case.
Judgment affirmed.